Exhibit 10.5

 

GEVITY HR, INC.

DIRECTOR NONQUALIFIED STOCK OPTION AWARD

 

Date:                                           

 

Dear                                              :

 

Pursuant to the Terms and Conditions attached hereto and under the provisions of
the Company’s 2005 Equity Incentive Plan, you have been granted a Nonqualified
Stock Option (the “Option”) to purchase a number of shares of common stock (the
“Option Shares”) as outlined below.

 

Granted To: ___________________

Address:                                                                  

 

 

                                                                  

Grant Date: ____________________

 

Number of Option Shares:                                           
      (subject to adjustment)

 

Exercise Price Per Share:                                           
        (subject to adjustment)

 

Latest Expiration Date:                                                        

 

The Option Shares shall become vested in accordance with the following Vesting
Schedule. All or a portion of the Option Shares may become vested on an earlier
date as provided in the attached Terms and Conditions. The Option ceases to vest
upon any termination of service as a director of the Company or any Subsidiary.

 

Vesting Schedule:

 

Option Period: The vested portion of the Option may be exercised on or before
the last day of service and for up to 90 days following such termination of
service as a director of the Company or any Subsidiary, but no later than the
above Expiration Date. If termination of service is due to death or Disability,
the vested portion of the Option may be exercised for up to 12 months after you
cease to be a director of the Company or any Subsidiary, but no later than the
above Expiration Date. See the attached Terms and Conditions for other
limitations that may apply to exercising the Option.

 

By my signature below, I hereby acknowledge receipt of the Option which has been
issued to me under the provisions, and subject to the conditions, of the 2005
Equity Incentive Plan. I further acknowledge receipt of a copy of the 2005
Equity Incentive Plan and agree to all of the terms and conditions of the Option
and the 2005 Equity Incentive Plan.

 

Signature:                                                  

Date:                                           

 

Keep a copy of these materials for your records. Please sign the extra copy of
this award letter and return it to the Company Controller.

 

Note: If there are any discrepancies in the name or address shown above,

please make the appropriate corrections on this form.

 

 

 

TERMS AND CONDITIONS

TO THE

NONQUALIFIED STOCK OPTION AWARD

PURSUANT TO GEVITY HR, INC.

2005 EQUITY INCENTIVE PLAN

 

1.           Exercise of Option. Subject to the provisions of the Plan and the
Award which is made pursuant to the Gevity HR, Inc. 2005 Equity Incentive Plan
and subject also to these Terms and Conditions, which are incorporated in and
made a part of the attached Award:

 

(a)           the Option may be exercised with respect to all or any portion of
the Vested Option Shares at any time during the Option Period by the delivery to
the Company, at its principal place of business, of a written notice of exercise
in substantially the form attached hereto as Exhibit 1; and

 

(b)          payment to the Company of the Exercise Price multiplied by the
number of Vested Option Shares being purchased (the “Purchase Price”) as
provided in Section 2.

 

Upon acceptance of such notice and receipt of payment in full of the Purchase
Price, the Company shall cause to be issued a certificate representing the
Vested Option Shares purchased.

 

2.           Purchase Price. Payment of the Purchase Price for all Vested Option
Shares purchased pursuant to the exercise of an Option shall be made

 

 

(a)

in cash or certified check;

 

(b)    by delivery to the Company of a number of shares of Stock which have been
owned by the Optionee for at least six (6) months prior to the date of the
Option’s exercise having a fair market value, as determined under the Plan, on
the date of exercise either equal to the Purchase Price or in combination with
cash or a certified check to equal the Purchase Price;

 

(c)         by receipt of the Purchase Price in cash from a broker, dealer or
other “creditor” as defined by Regulation T issued by the Board of Governors of
the Federal Reserve System following delivery by the Optionee to the Committee
of instructions in a form acceptable to the Committee regarding delivery to such
broker, dealer or other creditor of that number of Option Shares with respect to
which the Option is exercised; or

 

 

(d)

or any combination of the foregoing.

 

3.           Vested Option Shares. The Option Shares shall become vested in the
manner provided in the Vesting Schedule attached hereto. Notwithstanding the
foregoing, in the event of the occurrence of any Change in Control during the
Option Period, any previously unvested portion of the Option shall become vested
immediately prior to the Change in Control.

 

4.           Rights as Shareholder. Until the stock certificates reflecting the
Option Shares accruing to the Optionee upon exercise of the Option are issued to
the Optionee, the Optionee shall have no rights as a shareholder with respect to
such Option Shares. The Company shall make no adjustment for any dividends or
distributions or other rights on or with respect to Option Shares for

 

1

 

 

which the record date is prior to the issuance of that stock certificate, except
as the Plan or the attached Award otherwise provides.

 

5.           Restriction on Transfer of Option and of Option Shares. Except as
otherwise expressly permitted by the Committee in writing, the Option evidenced
hereby is nontransferable other than by will or the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionee only
by the Optionee (or in the event of his disability, by his personal
representative) and after his death, only by his legatee or the executor of his
estate.

 

 

6.

Changes in Capitalization.

 

(a)           Except as provided in Subsection (b) below, if the number of
shares of Stock shall be increased or decreased by reason of a subdivision or
combination of shares of Stock, the payment of an ordinary stock dividend in
shares of Stock or any other increase or decrease in the number of shares of
Stock outstanding effected without receipt of consideration by the Company, an
appropriate adjustment shall be made by the Committee, in a manner determined in
its sole discretion, in the number and kind of Option Shares and in the Exercise
Price.

 

(b)          In the event of a merger, consolidation, reorganization,
extraordinary dividend or other change in the corporate structure of the
Company, including a Change in Control, or tender offer for shares of Stock, the
Company shall provide for an appropriate adjustment to the Option or provide for
the substitution of a new option which adjustment or substitution shall be
consistent with the event requiring the adjustment or substitution; provided,
however, in the event the Company will not be the surviving entity as a result
of the event and the surviving entity does not agree to the adjustment or
substitution, the Committee may elect to terminate the Option Period as of the
date of the Change in Control in consideration of the payment to the Optionee of
the sum of the difference between the then Fair Market Value of the Stock and
the Exercise Price for each Option Share as to which the Option has not been
exercised as of the date of the Change in Control.

 

(c)           The existence of the Plan and the Option granted pursuant to this
Agreement shall not affect in any way the right or power of the Company to make
or authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Stock or the rights thereof, the dissolution or liquidation of the Company,
any sale or transfer of all or any part of its business or assets, or any other
corporate act or proceeding. Any adjustment pursuant to this Section may
provide, in the Committee’s discretion, for the elimination without payment
therefor of any fractional shares that might otherwise become subject to any
Option.

 

7.           Special Limitation on Exercise. No purported exercise of the Option
shall be effective without the approval of the Committee, which may be withheld
to the extent that the exercise, either individually or in the aggregate
together with the exercise of other previously exercised stock options and/or
offers and sales pursuant to any prior or contemplated offering of securities,
would, in the sole and absolute judgment of the Committee, require the filing of
a registration statement with the United States Securities and Exchange
Commission or with the securities commission of any state. If a registration
statement is not in effect under the Securities Act of 1933, or any applicable
state securities law with respect to shares of Stock purchasable or

 

2

 

 

otherwise deliverable under the Option, the Optionee (a) shall deliver to the
Company, prior to the exercise of the Option or as a condition to the delivery
of Stock pursuant to the exercise of an Option exercise, such information,
representations and warranties as the Company may reasonably request in order
for the Company to be able to satisfy itself that the Option Shares are being
acquired in accordance with the terms of an applicable exemption from the
securities registration requirements of applicable federal and state securities
laws and (b) shall agree that the shares of Stock so acquired will not be
disposed of except pursuant to an effective registration statement, unless the
Company shall have received an opinion of counsel that such disposition is
exempt from such requirement under the Securities Act of 1933 and any applicable
state securities law.

 

8.           Legend on Stock Certificates.  Certificates evidencing the Option
Shares, to the extent appropriate at the time, shall have noted conspicuously on
the certificates a legend intended to give all persons full notice of the
existence of the conditions, restrictions, rights and obligations set forth
herein and in the Plan.

 

9.          Governing Laws. This Award and the Terms and Conditions shall be
construed, administered and enforced according to the laws of the State of
Florida; provided, however, the Option may not be exercised except in compliance
with exemptions available under applicable state securities laws of the state in
which the Optionee resides and/or any other applicable securities laws.

 

10.        Successors. This Award and the Terms and Conditions shall be binding
upon and inure to the benefit of the heirs, legal representatives, successors
and permitted assigns of the Optionee and the Company.

 

11.        Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

 

12.        Severability. In the event that any one or more of the provisions or
portion thereof contained in the Award and these Terms and Conditions shall for
any reason be held to be invalid, illegal or unenforceable in any respect, the
same shall not invalidate or otherwise affect any other provisions of the Award
and these Terms and Conditions, and the Award and these Terms and Conditions
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

 

13.        Entire Agreement. Subject to the terms and conditions of the Plan,
the Award and the Terms and Conditions express the entire understanding of the
parties with respect to the Option.

 

14.        Violation. Any transfer, pledge, sale, assignment, or hypothecation
of the Option or any portion thereof shall be a violation of the terms of the
Award or these Terms and Conditions and shall be void and without effect.

 

15.        Headings and Capitalized Terms. Section headings used herein are for
convenience of reference only and shall not be considered in construing the
Award or these Terms and Conditions. Capitalized terms used, but not defined, in
either the Award or the Terms and Conditions shall be given the meaning ascribed
to them in the Plan.

 

3

 

 

 

16.        Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of the
Award and these Terms and Conditions, the party or parties who are thereby
aggrieved shall have the right to specific performance and injunction in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative.

 

17.        No Right to Continuation of Relationship. Neither the establishment
of the Plan nor the award of Option Shares hereunder shall be construed as
giving the Optionee the right to continued service as a director or other
service provider of the Company or any Subsidiary.

 

18.        Definition of Change in Control. For purposes of this Award, the term
“Change in Control” shall have the meaning ascribed to it under the Plan but
without regard to the condition that any event constituting a Change in Control
occur without the prior express approval of the Board of Directors.

 

 

4

 

 

 

EXHIBIT 1

 

NOTICE OF EXERCISE OF

STOCK OPTION TO PURCHASE

COMMON STOCK OF

GEVITY HR, INC.

 

Name                                         

Address                                    

 

_____________________

 

Date                                           

Gevity HR, Inc.

600 301 Boulevard West

Bradenton, Florida 34205

Attn: Corporate Secretary

 

Re:

Exercise of Nonqualified Stock Option Award

 

Gentlemen:

 

Subject to acceptance hereof by Gevity HR, Inc. (the “Company”) pursuant to the
provisions of the Gevity HR, Inc. 2005 Equity Incentive Plan (the “Plan”) I
hereby give notice of my election to exercise options granted to me to purchase
____________ shares of common stock $.01 par value (“Common Stock”), of the
Company under the Nonqualified Stock Option award (the “Award”) dated as of
__________. The purchase shall take place as of ________, 200__ (the “Exercise
Date”).

 

 

On or before the Exercise Date, I will pay the applicable purchase price as
follows:

 

 

o

by delivery of cash or a certified check for $___________ for the full purchase
price payable to the order of Gevity HR, Inc.

 

 

o

by delivery of cash or a certified check for $___________ representing a portion
of the purchase price with the balance to consist of shares of Common Stock that
I have owned for at least six months and that are represented by a stock
certificate I will surrender to the Company with my endorsement. If the number
of shares of Common Stock represented by such stock certificate exceed the
number to be applied against the purchase price, I understand that a new stock
certificate will be issued to me reflecting the excess number of shares.

 

 

 

o

by delivery of a stock certificate representing shares of Common Stock that I
have owned for at least six months which I will surrender to the Company with my
endorsement as payment of the purchase price. If the number of shares of Common
Stock represented by such certificate exceed the number to be applied against
the purchase price, I understand that a new certificate will be issued to me
reflecting the excess number of shares.

 

 

o

by delivery of the purchase price by _________________________, a broker, dealer
or other “creditor” as defined by Regulation T issued by the Board of Governors

 

Exhibit 1 – Page 1

 

 

of the Federal Reserve System. I hereby authorize the Company to issue a stock
certificate for the number of shares indicated above in the name of said broker,
dealer or other creditor or its nominee pursuant to instructions received by the
Company and to deliver said stock certificate directly to that broker, dealer or
other creditor (or to such other party specified in the instructions received by
the Company from the broker, dealer or other creditor) upon receipt of the
purchase price.

 

As soon as the stock certificate is registered in my name, please deliver it to
me at the above address.

 

If the Common Stock being acquired is not registered for issuance to and resale
by the Optionee pursuant to an effective registration statement on Form S-8 (or
successor form) filed under the Securities Act of 1933, as amended (the “1933
Act”), I hereby represent, warrant, covenant, and agree with the Company as
follows:

 

The shares of the Common Stock being acquired by me will be acquired for my own
account without the participation of any other person, with the intent of
holding the Common Stock for investment and without the intent of participating,
directly or indirectly, in a distribution of the Common Stock and not with a
view to, or for resale in connection with, any distribution of the Common Stock,
nor am I aware of the existence of any distribution of the Common Stock;

 

I am not acquiring the Common Stock based upon any representation, oral or
written, by any person with respect to the future value of, or income from, the
Common Stock but rather upon an independent examination and judgment as to the
prospects of the Company;

 

The Common Stock was not offered to me by means of publicly disseminated
advertisements or sales literature, nor am I aware of any offers made to other
persons by such means;

 

I am able to bear the economic risks of the investment in the Common Stock,
including the risk of a complete loss of my investment therein;

 

I understand and agree that the Common Stock will be issued and sold to me
without registration under any state law relating to the registration of
securities for sale, and will be issued and sold in reliance on the exemptions
from registration under the 1933 Act, provided by Sections 3(b) and/or 4(2)
thereof and the rules and regulations promulgated thereunder;

 

The Common Stock cannot be offered for sale, sold or transferred by me other
than pursuant to: (A) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;

 

The Company will be under no obligation to register the Common Stock or to
comply with any exemption available for sale of the Common Stock without
registration or filing, and the information or conditions necessary to permit
routine sales of securities of the Company under Rule 144 under the 1933 Act are
not now available and no assurance has been given that it or they will become
available. The Company is under no obligation to act in any manner so as to make
Rule 144 available with respect to the Common Stock;

 

Exhibit 1 – Page 2

 

 

 

I have and have had complete access to and the opportunity to review and make
copies of all material documents related to the business of the Company,
including, but not limited to, contracts, financial statements, tax returns,
leases, deeds and other books and records. I have examined such of these
documents as I wished and am familiar with the business and affairs of the
Company. I realize that the purchase of the Common Stock is a speculative
investment and that any possible profit therefrom is uncertain;

 

I have had the opportunity to ask questions of and receive answers from the
Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs. I
have received all information and data with respect to the Company which I have
requested and which I have deemed relevant in connection with the evaluation of
the merits and risks of my investment in the Company;

 

I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of the purchase of the Common Stock
hereunder and I am able to bear the economic risk of such purchase; and

 

The agreements, representations, warranties and covenants made by me herein
extend to and apply to all of the Common Stock of the Company issued to me
pursuant to this Award. Acceptance by me of the certificate representing such
Common Stock shall constitute a confirmation by me that all such agreements,
representations, warranties and covenants made herein shall be true and correct
at that time.

 

I understand that the certificates representing the shares being purchased by me
in accordance with this notice shall bear a legend referring to the foregoing
covenants, representations and warranties and restrictions on transfer, and I
agree that a legend to that effect may be placed on any certificate which may be
issued to me as a substitute for the certificates being acquired by me in
accordance with this notice.

 

 

Very truly yours,

 

 

 

 

                                                

AGREED TO AND ACCEPTED:

 

GEVITY HR, INC.

 

By:                                                           

 

Title:                                                       

 

Number of Shares Exercised:                                          

 

Number of Shares Remaining:                                        

Date:                              

 

 

 

Exhibit 1 – Page 3

 

 

 